                  Case 19-10289-LSS           Doc 1776       Filed 05/29/20        Page 1 of 16




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Hearing Date: June 30, 2020 at 10:00 a.m. (ET)
                                                             : Objection Deadline: June 19, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------ x

   MOTION OF THE DEBTORS FOR AN ORDER CONFIRMING CLASSIFICATION OF
     CERTAIN CLAIMS FILED IN THE CHAPTER 11 CASES AS TALC PERSONAL
               INJURY CLAIMS AND EXPUNGING SUCH CLAIMS
                       FROM THE CLAIMS REGISTER

   THIS MOTION SEEKS TO CONFIRM THE CLASSIFICATION OF AND EXPUNGE CERTAIN
   FILED PROOFS OF CLAIM UPON THE EFFECTIVE DATE ON THE PLAN. CLAIMANTS
   SHOULD CAREFULLY REVIEW THIS MOTION AND THE SCHEDULE ATTACHED TO THIS
   MOTION TO DETERMINE WHETHER THIS MOTION AFFECTS THEIR CLAIMS.
   CLAIMANTS RECEIVING THIS MOTION SHOULD LOCATE THEIR NAMES AND CLAIMS
   ON SCHEDULE 1 TO EXHIBIT A ATTACHED HERETO.

           The debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned

   cases (the “Chapter 11 Cases”) hereby file this motion (the “Motion”) for entry of an order,

   substantially in the form attached hereto as Exhibit A (the “Proposed Order”), under section 105

   of title 11 of the United States Code (the “Bankruptcy Code”) (i) confirming the classification of

   certain claims filed in the Chapter 11 Cases identified on Schedule 1 attached to the Proposed

   Order (the “Filed Talc Claims”) as Talc Personal Injury Claims (as defined below) and

   (ii) authorizing the Debtors to expunge such Talc Claims from the Claims Register (as defined

   below) contingent on the Plan (as defined below) going effective.


   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


   US-DOCS\115299794.4
               Case 19-10289-LSS       Doc 1776      Filed 05/29/20     Page 2 of 16




                                         JURISDICTION

        1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. § 157(b).

Venue of this proceeding and this Motion in this district is proper under 28 U.S.C. §§ 1408 and

1409. The statutory predicate for the relief requested herein is section 105 of the Bankruptcy Code.

                                         BACKGROUND

A.      General Background

        2.       On February 13, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

in this Court commencing cases for relief under chapter 11 of the Bankruptcy Code. The factual

background regarding the Debtors, including their business operations and the events leading to

the filing of the Chapter 11 Cases, is set forth in detail in the Declaration of Alexandra Picard,

Chief Financial Officer of the Debtors in Support of Chapter 11 Petitions and First Day Pleadings

[Docket No. 10], which was filed on the Petition Date and is fully incorporated herein by reference.

        3.       The Debtors continue to manage and operate their businesses as debtors-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. On March 5, 2019, the

Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”) appointed an

official committee of tort claimants (the “TCC”) in the Chapter 11 Cases. On June 3, 2019, the

Court entered an order [Docket No. 647] appointing James L. Patton Jr. as the representative for

future talc personal injury claimants (the “FCR”) pursuant to sections 105(a), 524(g)(4)(B)(i) and

1109(b) of the Bankruptcy Code. As of this date, no trustee or examiner has been requested or

appointed in the Chapter 11 Cases.




                                                 2
US-DOCS\115299794.4
               Case 19-10289-LSS        Doc 1776      Filed 05/29/20     Page 3 of 16




        4.       The Chapter 11 Cases are jointly administered for procedural purposes only

pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

B.      Bar Dates

        5.       On March 19, 2019, the Court entered an order [Docket No. 253] extending the

deadline by which the Debtors must file their schedules of assets, liabilities and executory contracts

and unexpired leases, and statements of financial affairs (collectively, the “Schedules”). In

accordance with that order and pursuant to Bankruptcy Rule 1007 and Rule 1007-1(b) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware (the “Local Rules”), the Debtors filed their Schedules on April 12, 2019 [Docket

Nos. 362, 363, 365, 366, 367 and 368] and certain amendments to the Schedules on May 20, 2019

[Docket Nos. 577, 578 and 579].

        6.       On July 25, 2019, the Court entered the Order (I) Establishing Bar Dates and

Related Procedures for Filing Proofs of Claim Other Than with Respect to Talc Personal Injury

Claims and (II) Approving Form and Manner of Notice Thereof [Docket No. 881] (the “General

Bar Date Order”), which, among other things, (i) established October 15, 2019 as the general bar

date by which all entities, except for entities asserting Talc Claims (as defined in the General Bar

Date Order), were required to file proofs of claim in the Chapter 11 Cases; (ii) approved procedures

for filing proofs of claim in the Chapter 11 Cases; and (iii) approved the general form and manner

of notice of the Bar Dates (as defined in the General Bar Date Order).

        7.       On November 22, 2019, the Court entered the Order (I) Establishing a Bar Date

for Indirect Talc Claims and Related Procedures for Filing Proofs of Claim for Indirect Talc

Claims and (II) Approving Form and Manner of Notice Thereof [Docket No. 1260] (“Indirect

Talc Claim Bar Date Order”). Pursuant to the Indirect Talc Claim Bar Date Order, January 9,

                                                  3
US-DOCS\115299794.4
               Case 19-10289-LSS          Doc 1776       Filed 05/29/20       Page 4 of 16




2020 was established as the Indirect Talc Claim Bar Date (as defined in the Indirect Talc Claim

Bar Date Order) by which all entities asserting Indirect Talc Claims (as defined in the Indirect Talc

Claim Bar Date Order), were required to file proofs of claim in the Chapter 11 Cases.2

C.      Plan and Disclosure Statement

        8.       On May 15, 2020, the Debtors filed the Disclosure Statement for Joint Chapter 11

Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11

of the Bankruptcy Code [Docket No. 1715] (the “Disclosure Statement”)3 and the Joint Chapter

11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter

11 of the Bankruptcy Code [Docket No. 1714] (the “Plan”).4 As more fully described in the

Disclosure Statement, the Plan contemplates the resolution of Talc Personal Injury Claims5 by



2
         The Indirect Talc Claim Bar Date equally applies to Indirect Talc Personal Injury Claims, as that
term is defined in the Plan and below.
3
          The Plan contemplates that a non-Debtor affiliate, Imerys Talc Italy S.p.A., may subsequently
initiate a chapter 11 filing and become a chapter 11 debtor. In that case, Imerys Talc Italy S.p.A. will seek
to have its chapter 11 case jointly administered with the Debtors’ Chapter 11 Cases for procedural purposes
only.
4
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
in the Plan.
5
         As defined in the Plan, “Talc Personal Injury Claims” means any Claim and any Talc Personal
Injury Demand against one or more of the Debtors or any other Protected Party whether known or unknown,
including with respect to any manner of alleged bodily injury, death, sickness, disease or alleged disease
process, emotional distress, fear of cancer, medical monitoring, or any other alleged personal injuries
(whether physical, emotional or otherwise), directly or indirectly arising out of or relating to the presence
of or exposure to talc or talc-containing products based on the alleged pre-Effective Date acts or omissions
of the Debtors or any other entity for whose conduct the Debtors have or are alleged to have liability (but
only to the extent such Claim or Talc Personal Injury Demand directly or indirectly arises out of or relates
to the alleged pre-Effective Date acts or omissions of the Debtors), including, without limitation any claims
directly or indirectly arising out of or relating to: (a) any products previously mined, processed,
manufactured, sold (including, without limitation, any Sale pursuant to the Sale Order) and/or distributed
by the Debtors or any other entity for whose conduct the Debtors have or are alleged to have liability, but
in all cases only to the extent of the Debtors’ liability; (b) any materials present at any premises owned,
leased, occupied or operated by any entity for whose products, acts, omissions, business or operations the
Debtors have, or are alleged to have, liability; or (c) any talc in any way connected to the Debtors alleged
to contain asbestos or other contaminates. Talc Personal Injury Claims include all such claims, whether:
(1) in tort, contract, warranty, restitution, conspiracy, contribution, indemnity, guarantee, subrogation, or
any other theory of law, equity or admiralty, whether brought, threatened or pursued in any United States

                                                     4
US-DOCS\115299794.4
               Case 19-10289-LSS           Doc 1776       Filed 05/29/20        Page 5 of 16




establishing a funded trust and implementing a channeling injunction pursuant to sections 524(g)

and 105(a) of the Bankruptcy Code. If approved by the holders of Talc Personal Injury Claims

and confirmed by the Court, all Talc Personal Injury Claims will be channeled to the Talc Personal

Injury Trust, where such claims will be resolved pursuant to the Trust Distribution Procedures.

        9.       The Plan incorporates a comprehensive settlement between the Debtors and the

other Plan Proponents, pursuant to which Imerys S.A. and its Affiliates (excluding the Debtors)

agreed to make a contribution of cash and non-cash assets to the Debtors and the Talc Personal

Injury Trust in exchange for releases and an injunction benefitting the Imerys Protected Parties.

The Imerys Settlement Funds, which will be transferred to the Talc Personal Injury Trust on the

Effective Date, are the centerpiece of Imerys’ contribution and will be used to resolve Talc

Personal Injury Claims in accordance with the Trust Distribution Procedures. The Plan also

contemplates that the Debtors and other Protected Parties will receive the benefit of the Channeling

Injunction, which will permanently and forever stay, bar, and enjoin holders of Talc Personal

Injury Claims from taking any action for the purpose of, directly, indirectly, or derivatively




court or court anywhere in the world; (2) seeking compensatory, special, economic, non-economic,
punitive, exemplary, administrative or any other costs, fees, injunctive or similar relief or any other measure
of damages; (3) seeking any legal, equitable or other relief of any kind whatsoever, including, for the
avoidance of doubt, any claims arising out of or relating to the presence of or exposure to talc or talc-
containing products assertable against one or more Debtors or any other Protected Party by Cyprus in the
Chapter 11 Cases; or (4) held by claimants residing within the United States or in a foreign jurisdiction.
Talc Personal Injury Claims also include any such claims that have been resolved or are subject to resolution
pursuant to any agreement, or any such claims that are based on a judgment or verdict. Talc Personal Injury
Claims do not include any claim by any present or former employee of a predecessor or Affiliate of the
Debtors for benefits under a policy of workers’ compensation insurance or for benefits under any state or
federal workers’ compensation statute or other statute providing compensation to an employee from an
employer. For the avoidance of doubt, the term “Talc Personal Injury Claim” includes, without limitation
(i) all claims, debts, obligations, or liabilities for compensatory damages (such as, without limitation, loss
of consortium, medical monitoring, personal or bodily injury, wrongful death, survivorship, proximate,
consequential, general, and special damages) and punitive damages; and (ii) Indirect Talc Personal Injury
Claims.

                                                      5
US-DOCS\115299794.4
               Case 19-10289-LSS        Doc 1776      Filed 05/29/20     Page 6 of 16




collecting, recovering, or receiving payment of, on, or with respect to any Talc Personal Injury

Claim other than from the Talc Personal Injury Trust.

D.      Talc Personal Injury Claims

        10.      The Debtors have not established, and do not currently intend to seek to establish,

a bar date for Direct Talc Personal Injury Claims.6 However, due to the various talc-related

lawsuits that have been filed against the Debtors, the Debtors’ records include information

regarding a substantial amount, if not all, of the Direct Talc Personal Injury Claims, including the

names and addresses of holders of such claims, and, in many instances, information regarding the

law firm representing such holder.

        11.      On the other hand, the Debtors determined that it was appropriate to establish a bar

date for holders of Indirect Talc Personal Injury Claims to be in a position to “solicit the

appropriate parties for purposes of voting on any plan of reorganization in the Chapter 11 Cases

and appropriately manage certain of their talc related liabilities.” See Motion of the Debtors for

an Order (I) Establishing a Bar Date for Indirect Talc Claims and Related Procedures for Filing

Proofs of Claim for Indirect Talc Claims and (II) Approving Form and Manner of Notice Thereof

[Docket. No. 1220], ¶ 7. To this end, the Indirect Talc Claim Bar Date has helped the Debtors

understand the nature, validity, and amount of the Indirect Talc Personal Injury Claims.

        12.      Currently, the Debtors register of claims (the “Claims Register”), prepared and

provided by Prime Clerk LLC, indicates that 941 proofs of claims have been filed in the Chapter

11 Cases alleging claims against the Debtors. The Debtors have identified 538 claims that they

believe are Talc Personal Injury Claims. Of these, 245 represent Direct Talc Personal Injury




6
       As used herein, “Direct Talc Personal Injury Claims” is a reference to Talc Personal Injury
Claims other than Indirect Talc Personal Injury Claims.

                                                  6
US-DOCS\115299794.4
               Case 19-10289-LSS           Doc 1776       Filed 05/29/20        Page 7 of 16




Claims (even though no bar date has been set with respect to such claims), and 293 represent

Indirect Talc Personal Injury Claims.7 These claims – the Filed Talc Claims – are listed on

Schedule 1 attached to the Proposed Order.

                                         RELIEF REQUESTED

        13.      The primary purpose of the Chapter 11 Cases is to confirm a consensual plan of

reorganization pursuant to sections 105(a), 524(g) and 1129 of the Bankruptcy Code. To this end,

the Plan, if approved by the requisite number of holders of Talc Personal Injury Claims, will

(i) channel all Talc Personal Injury Claims against the Debtors and the Protected Parties to a trust

vested with substantial assets and (ii) provide for a channeling injunction prohibiting holders of

Talc Personal Injury Claims from asserting such claims against any Debtor or Protected Party. On

the other hand, holders of Non-Talc Claims will be paid in full and otherwise left unimpaired by

the Plan. In an effort to put the Debtors in the best position to implement the terms of the Plan, if




7
         An “Indirect Talc Personal Injury Claim” is any Talc Personal Injury Claim of any corporation
(as defined in section 101(9) of the Bankruptcy Code), co-defendant of a Debtor, or predecessor of a Debtor
for contribution, reimbursement, subrogation, or indemnity, whether contractual or implied by law (as those
terms are defined by applicable non-bankruptcy law of the relevant jurisdiction), and any other derivative
Talc Personal Injury Claim of any corporation (as defined in section 101(9) of the Bankruptcy Code), co-
defendant of a Debtor, or predecessor of a Debtor, whether in the nature of or sounding in contract, tort,
warranty, or other theory of law. For the avoidance of doubt, an Indirect Talc Personal Injury Claim shall
not include any claim for or otherwise relating to death, injury, or damages caused by talc or a product or
material containing talc that is asserted by or on behalf of any injured individual, the estate, legal counsel,
relative, assignee, or other representative of any injured individual, or an individual who claims injury or
damages as a result of the injury or death of another individual regardless of whether such claim is seeking
compensatory, special, economic, non-economic, punitive, exemplary, administrative, or any other costs or
damages, or any legal, equitable or other relief whatsoever, including pursuant to a settlement, judgment,
or verdict. By way of illustration and not limitation, an Indirect Talc Personal Injury Claim shall not include
any claim for loss of consortium, loss of companionship, services and society, or wrongful death. Indirect
Talc Personal Injury Claims shall be resolved by the Talc Personal Injury Trust in accordance with the Talc
Personal Injury Trust Documents.
Moreover, a “Talc Personal Injury Demand” is a Demand against the Debtors or any one of them, that
(i) was not a Claim prior to the Effective Date; (ii) arises out of the same or similar conduct or events that
gave rise to a Talc Personal Injury Claim; and (iii) pursuant to the Plan, is to be resolved by the Talc
Personal Injury Trust in accordance with the Trust Distribution Procedures.

                                                      7
US-DOCS\115299794.4
               Case 19-10289-LSS        Doc 1776      Filed 05/29/20     Page 8 of 16




approved, as expeditiously as possible, the Debtors filed this Motion seeking a determination that

the claims listed on Schedule 1 attached to the Proposed Order are appropriately classified as Talc

Personal Injury Claims and authorization to expunge such Claims from the Claims Register upon

the Effective Date of the Plan as such claimants will be required to file separate claims with the

Talc Personal Injury Trust pursuant to the terms of the Trust Distribution Procedures.

A.      Implementation of the Plan Requires Classification of the Talc Personal Injury
        Claims

        14.      As further described in the Plan, the holders of Allowed Non-Talc Claims against

one of the Debtors will be paid with cash set aside in one of four Reserves – (i) the Administrative

Claim Reserve; (ii) the Fee Claim Reserve; (iii) the Reorganized North American Debtor Cash

Reserve; and (iv) the Disputed Claims Reserve. The Reserves will be funded with cash on hand

and/or portions of the Imerys Contribution (as applicable) in amounts adequate to satisfy and/or

account for all Non-Talc Claims that have not already been disallowed prior to the Effective Date

of the Plan. All cash not used to fund the Reserves and all excess cash in the Reserves after the

Allowed Non-Talc Claims have been paid in full and all other items to be funded by such Reserves

have been satisfied, except with respect to the Contingent Contribution, will be transferred to the

Talc Personal Injury Trust.

        15.      The Debtors contemplate access to sufficient cash to fund the Reserves, establish

the Talc Personal Injury Trust, and exit bankruptcy, however it is imperative that the Debtors are

able to accurately estimate the amounts necessary to fund the Reserves. This is especially the case

given increased liquidity constraints resulting from the overall duration of the Chapter 11 Cases.

        16.      To this end, the Debtors require certainty as to whether certain claims filed in the

Chapter 11 Cases are Non-Talc Claims (which will be paid with Reserve funds if allowed) or Talc

Personal Injury Claims (which will be paid with funds held by the Talc Personal Injury Trust if


                                                  8
US-DOCS\115299794.4
               Case 19-10289-LSS        Doc 1776      Filed 05/29/20     Page 9 of 16




allowed). Given that all Allowed Unsecured Claims will be paid in full from funds contained in

the Reorganized North American Debtor Cash Reserve or the Disputed Claims Reserve (as

applicable), the characterization of a claim as a Non-Talc Claim instead of a Talc Personal Injury

Claim, or vice versa, impacts the amounts necessary to fund the Reserves.

        17.      Based on a thorough analysis of the claims listed on Schedule 1 attached to the

Proposed Order, the Debtors believe that all such claims qualify as Talc Personal Injury Claims

that, on the Effective Date of the Plan, if approved, will be channeled to the Talc Personal Injury

Trust and do not need to be accounted for in the Reserves.

        18.      The relief sought herein is meant to enable the Debtors to adequately account for

Talc Personal Injury Claims so as to properly implement the Plan. Finality as to the whether

certain of the claims filed against the Debtors are properly classified as Talc Personal Injury Claims

or Non-Talc Claims will enable the Debtors to promptly effectuate the Plan. Moreover, the relief

sought herein does not deny a holder of a Filed Talc Claim from disputing the classification of his

or her claim as a Talc Personal Injury Claim. As discussed below, holders of the Filed Talc Claims

will have the opportunity to object to the proposed treatment of their claim as a Talc Personal

Injury Claim and the removal of their claim from the Claims Register upon the Effective Date of

the Plan.

B.      Removal of the Talc Personal Injury Claims from the Claims Register

        19.      If the Plan is approved, all Talc Personal Injury Claims will be channeled to the

Talc Personal Injury Trust and resolved pursuant to the Trust Distribution Procedures. Holders of

Talc Personal Injury Claims will be required to file a claim with the Talc Personal Injury Trust and

directly pursue their claims against the Talc Personal Injury Trust in accordance with the Trust

Distribution Procedures. These individuals will no longer be able to pursue such claims against



                                                  9
US-DOCS\115299794.4
              Case 19-10289-LSS        Doc 1776       Filed 05/29/20    Page 10 of 16




the Debtors, and because such claims will ultimately be unenforceable against the Debtors, they

should be expunged from the Claims Register upon the Effective Date of the Plan.

        20.      Expunging all Talc Personal Injury Claims from the Claims Register, contingent on

the Effective Date of the Plan, will assist the Debtors administratively and quell any uncertainty

surrounding the proper classification of such claims. At bottom, removal of the Talc Personal

Injury Claims from the Claims Register is in the bests interests of the Debtors’ estates and will not

impact the rights of such claimants given that this treatment is consistent with the Plan and will

not affect their rights to assert claims against the Talc Personal Injury Trust in accordance with the

Trust Distribution Procedures.

                                      BASIS FOR RELIEF

        21.      The Court has the power to grant the relief requested herein pursuant to section

105(a) of the Bankruptcy Code, which provides that a bankruptcy court “may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions” of the Bankruptcy

Code. See, e.g., Adelphia Bus. Solutions, Inc. v. Abnos, 482 F.3d 602, 609 (2d Cir. 2007) (“Section

105(a) grants broad equitable power to the bankruptcy courts to carry out the provisions of the

Bankruptcy Code so long as that power is exercised within the confines of the Bankruptcy Code.”);

In re Cont’l Airlines, 203 F.3d 203, 211 (3d Cir. 2003) (“Section 105(a) supplements courts’

specifically enumerated bankruptcy powers by authorizing orders necessary or appropriate to carry

out provisions of the Bankruptcy Code.”); In re Oxford Mgmt., 4 F.3d 1329, 1333 (5th Cir. 1993)

(“Section 105(a) authorizes a bankruptcy court to fashion such orders as are necessary to further

the substantive provisions of the Bankruptcy Code.”); see also In re Chinichian, 784 F.2d 1440,

1443 (9th Cir. 1986) (“Section 105 sets out the power of the bankruptcy court to fashion orders as

necessary pursuant to the purposes of the Bankruptcy Code.”).



                                                 10
US-DOCS\115299794.4
              Case 19-10289-LSS        Doc 1776       Filed 05/29/20    Page 11 of 16




        22.      The relief requested in this Motion is necessary to enable the Debtors to implement

a feasible plan of reorganization. As noted above, the Plan contemplates that Allowed Non-Talc

Claims will be paid with funds included in one of the four Reserves proposed in the Plan. If a

supposed Talc Personal Injury Claim is later characterized as a Non-Talc Claim, the Debtors will

need to account for such claim in the Reserves. Accordingly, in order to appropriately fund the

Reserves the Debtors are seeking confirmation that the claims listed on Schedule 1 attached to the

Proposed Order are appropriately classified as Talc Personal Injury Claims.

        23.      Additionally, the relief sought in the Proposed Order will enable to the Debtors to

remove the Talc Personal Injury Claims from the Claims Register upon the Effective Date of the

Plan to ease administration of their estates and implementation of the Plan. Removal of the Talc

Personal Injury Claims from the Claims Register also reflects the reality that such claims will be

liquidated and paid by the Talc Personal Injury Trust, and not the Debtors, if the Plan is approved.

                                RESPONSES TO THE MOTION

        24.      By this Motion, the Debtors request that any holder of a Filed Talc Claim who

disputes the Debtors’ determination that its claim is a Talc Personal Injury Claim and the

contingent removal of its claim from the Claims Register file and serve a written response

(the “Response”) so that it is actually received by the Clerk of the Court and the parties in the

following paragraph no later than 4:00 p.m. (ET) on June 19, 2020 (the “Response Deadline”).

Claimants should locate their names and claims on Schedule 1 to the Proposed Order, and carefully

review the Motion. A hearing to consider the Motion will be held on June 30, 2020 at 10:00

a.m. (ET), before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the

United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor,

Wilmington, Delaware 19801 (the “Hearing”).



                                                 11
US-DOCS\115299794.4
              Case 19-10289-LSS         Doc 1776       Filed 05/29/20     Page 12 of 16




        25.      Each Response must be filed and served upon the following entities at the following

addresses: (a) Office of the Clerk of the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801; (b) Richards, Layton

& Finger, P.A., 920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins, Esq.

and Michael J. Merchant, Esq. (e-mails: collins@rlf.com and merchant@rlf.com); and (c) Latham

& Watkins LLP, 355 South Grand Avenue, Suite 100, Los Angeles, California 90071, Attn:

Kimberly A. Posin, Esq. (e-mail: kim.posin@lw.com).

        26.      Every Response must contain, at a minimum, the following information:

                 a.     a caption setting forth the name of the Court, the above-referenced case
                        number and the title of the Motion to which the Response is directed;

                 b.     the name of the holder of the Filed Talc Claim and a concise statement
                        setting forth the reasons why a particular Filed Talc Claim should not be
                        classified as a Talc Personal Injury Claim and expunged from the Claims
                        Register, including, but not limited to, the specific factual and legal bases
                        upon which the claimant will rely in opposing the Motion at the hearing;

                 c.     all documentation or other evidence of the claim in question, to the extent
                        not already included with the claimant’s proof of claim, upon which the
                        claimant will rely in opposing the Motion at the Hearing;

                 d.     the name, address, telephone number, and e-mail address of the person(s)
                        (who may be the claimant or a legal representative thereof) possessing
                        ultimate authority to reconcile, settle, or otherwise resolve the classification
                        of the claim on behalf of the claimant; and

                 e.     the name, address, telephone number, and e-mail address of the person(s)
                        (who may be the claimant or a legal representative thereof) to whom the
                        Debtors should serve any reply to the Response.

        27.      If a Response is properly and timely filed and served in accordance with the above

procedures, the Debtors will endeavor to reach a consensual resolution with the claimant. If no

consensual resolution is reached, the Court will conduct a hearing with respect to the Motion and

the Response on June 30, 2020, at 10:00 a.m. (ET), or such other date and time as parties filing




                                                  12
US-DOCS\115299794.4
              Case 19-10289-LSS         Doc 1776       Filed 05/29/20    Page 13 of 16




Responses may be notified. Only those Responses made in writing and timely filed and received

will be considered by the Court at any such hearing.

        28.      The Debtors reserve the right to adjourn the Hearing on any Filed Talc Claim

included in the Motion. In the event that the Debtors so adjourn the Hearing, they will state that

the Hearing on that particular Claim has been adjourned on the agenda for the Hearing on the

Motion, which agenda will be served on the person designated by the claimant in its Response

pursuant to paragraph 26 above.

        29.      If a claimant whose Filed Talc Claim is subject to the Motion, and who is served

with the Motion, fails to file and serve a timely Response in compliance with the foregoing

procedures, the Debtors will present to the Court an appropriate order classifying the Filed Talc

Claim as a Talc Personal Injury Claim without further notice to the claimant.

        30.      Each of the Filed Talc Claims and the Debtors’ objections thereto as asserted in this

Motion constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. The

Debtors request that any order entered by the Court with respect to an objection asserted herein

will be deemed a separate order with respect to each such Filed Talc Claim.

                           DEBTORS’ RESERVATION OF RIGHTS

        31.      Nothing contained herein or in the Proposed Order is intended or should be deemed

or construed: (a) as an admission as to the validity of any claim against the Debtors; (b) as a waiver

of the Debtors’ rights to dispute or otherwise object to any claim on any grounds or basis; (c) to

waive or release any right, claim, defense, or counterclaim of the Debtors, or to estop the Debtors

from asserting any right, claim, defense, or counterclaim; (d) as an approval or assumption of any

agreement, contract, or lease, pursuant to section 365 of the Bankruptcy Code; or (e) as an

admission that any obligation is entitled to administrative expense priority or any such contract or



                                                  13
US-DOCS\115299794.4
               Case 19-10289-LSS           Doc 1776       Filed 05/29/20    Page 14 of 16




agreement is executory or unexpired for purposes of section 365 of the Bankruptcy Code or

otherwise.

                                   CONSENT TO JURISDICTION

        32.      Pursuant to Local Rule 9013-1(f), the Debtors consent to entry of a final judgment

or order with respect to this Motion if it is determined that the Court would lack Article III

jurisdiction to enter such final order or judgment absent consent of the parties.

                                                   NOTICE

        33.      Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the United States Attorney for the District of Delaware; (c) holders

of Filed Talc Claims; (d) the Internal Revenue Service; (e) counsel to the TCC; (f) counsel to the

FCR; and (g) those parties that have requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, under the circumstances, no other or further notice is required.

        34.      A    copy   of    this    Motion    is   available   on   (a)    the    Court’s     website:

www.deb.uscourts.gov,        and     (b)     the    website    maintained        by     Prime      Clerk   at

https://cases.primeclerk.com/imerystalc.

                                           NO PRIOR NOTICE

        35.      No prior request for the relief sought in this Motion has been made to this or any

other court.



                        [The remainder of this page intentionally left blank]




                                                     14
US-DOCS\115299794.4
              Case 19-10289-LSS       Doc 1776          Filed 05/29/20   Page 15 of 16




        WHEREFORE, the Debtors respectfully request that the Court: (i) enter an order,

substantially in the form attached hereto as Exhibit A; and (ii) grant such other and further relief

as the Court may deem proper.

 Dated: May 29, 2020                     /s/ Amanda R. Steele
        Wilmington, Delaware
                                         RICHARDS, LAYTON & FINGER, P.A.

                                         Mark D. Collins (No. 2981)
                                         Michael J. Merchant (No. 3854)
                                         Amanda R. Steele (No. 5530)
                                         Brett M. Haywood (No. 6166)
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, DE 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701
                                         E-mail: collins@rlf.com
                                                 merchant@rlf.com
                                                 steele@rlf.com
                                                 haywood@rlf.com

                                         - and -

                                         LATHAM & WATKINS LLP

                                         Jeffrey E. Bjork (admitted pro hac vice)
                                         Kimberly A. Posin (admitted pro hac vice)
                                         Helena G. Tseregounis (admitted pro hac vice)
                                         Shawn P. Hansen (admitted pro hac vice)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071-1560
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         E-mail: jeff.bjork@lw.com
                                                  kim.posin@lw.com
                                                  helena.tseregounis@lw.com
                                                  shawn.hansen@lw.com

                                         - and -




                                                   15
US-DOCS\115299794.4
              Case 19-10289-LSS   Doc 1776     Filed 05/29/20   Page 16 of 16




                                   Richard A. Levy (admitted pro hac vice)
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, Illinois 60611
                                   Telephone: (312) 876-7700
                                   Facsimile: (312) 993-9767
                                   E-mail: richard.levy@lw.com

                                   Counsel for Debtors and Debtors-in-Possession




                                          16
US-DOCS\115299794.4
